Citation Nr: 1100134	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-22 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1966.  
He died in May 2003.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
September 2006, the appellant testified at a hearing before the 
undersigned.  In March 2009, the Board remanded the appeal for 
additional development.  Jurisdiction over the appeal currently 
resides with the RO in Chicago, Illinois.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not service-connected for any disorder during 
his lifetime.

2.  The preponderance of the competent and credible evidence of 
record shows that the Veteran was diagnosed with colon, liver, 
and pancreatic cancer and cholangiocarcinoma during his lifetime; 
and the immediate cause of his death, as listed on his 
Certificate of Death, was cholangiocarcinoma.

3.  The preponderance of the competent and credible evidence of 
record shows the Veteran served in-country, within the Republic 
of Vietnam, because he served on the U.S.S. Pine Island in 1965 
and 1966 when it was operating out of Cam Rahn Bay, Republic of 
Vietnam.  

4.  Colon, liver, and pancreas cancer, and cholangiocarcinoma are 
not recognized disease processes as listed under 38 C.F.R. 
§ 3.309(e) as being attributable to herbicide exposure. 

5.  The preponderance of the competent and credible evidence of 
record fails to show that the Veteran's colon, liver, or pancreas 
cancer or fatal cholangiocarcinoma were caused by his military 
service including his herbicide exposure in the Republic of 
Vietnam in 1965 and 1966 while serving aboard the U.S.S. Pine 
Island when it was operating out of Cam Rahn Bay, Republic of 
Vietnam.

6.  The preponderance of the evidence is against a nexus between 
the cause of the Veteran's death and his service or a service-
connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1131, 5100, 5102, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

In claims of service connection for the cause of the Veteran's 
death, the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
held that VA's 38 U.S.C.A. § 5103(a) notice requirements also 
includes (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation claim based 
on a condition not yet service-connected.   

Initially, the Board notes that in the current appeal there is no 
dispute as to whether the claimant was provided an appropriate 
application form or as to his Veteran status.

Next, the Board finds that written notice provided in November 
2003, prior to the issuance of the June 2004 rating decision, 
along with the written notice VA provided the claimant in May 
2009, fulfills the provisions of 38 U.S.C.A. § 5103(a) except as 
to notice as required by the Court in Dingess and  Hupp.  While 
the record does not show that the claimant was given notice in 
accordance with the Court's holding in Dingess and Hupp, the 
Board finds these errors harmless because the appellant's claim 
is being denied and therefore any failure to provide notice 
reading disability ratings and effective dates is moot and the 
Veteran was not service connected for a disability during his 
lifetime and therefore any failure to provide notice regarding a 
service connected disability causing his death is harmless error.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Moreover, the Board finds that any notice problems do not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
Board remand, and the supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's files all 
identified and available in-service and post-service treatment 
records including his service personnel records (per the Board's 
remand), records from the University of Chicago, Christie Clinic, 
and Provena Covenant Medical Center. See D'Aries v. Peake, 22 
Vet. App. 97 (2008) (holding that only substantial, and not 
strict compliance with the terms of the request, is required.  
Citing Dyment v. West, 13 Vet. App. 141, 146-47 (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination more than substantially complied with the 
Board's remand order).  Also in full compliance with the Board's 
remand instructions, the AMC obtained medical opinions in April 
2010 and September 2010 which are adequate for the Board to 
adjudicate the appeal because the examiners, after a review of 
the record on appeal, provided medical opinions as to the 
relationship between the claimant's military service, including 
his herbicide exposure, and the cancers that caused his death.  
Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).  

While the Board's March 2009 remand instructed the AMC to obtain 
and associate with the record the deck logs for the U.S.S. Pine 
Island and the Veteran's 1966 to 1998 treatment records, neither 
of these records appears in the claim's files.  

As to the missing deck logs, the Board finds that another remand 
to obtain these records is not required because they cannot show 
any more than what is already found in the command histories that 
the AMC obtained in February 2010 - that the U.S.S. Pine Island 
operated out of Cam Rahn Bay, Republic of Vietnam in 1965 and 
1966 while the Veteran was serving on that ship.  Therefore, a 
remand to obtain the deck logs would be wasteful because VA 
wanted these records to show that the claimant set foot in the 
Republic of Vietnam during the Vietnam era and the record know 
contains this proof.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").  

As to the missing treatment records, the Board notes that while 
the AMC asked the widow for authorizations to obtain the 
Veteran's 1966 to 1998 treatment records, no authorizations were 
forthcoming except for one to obtain his additional records from 
the University of Chicago.  As to the University of Chicago 
authorization, it was returned and after the claimant was 
notified of this fact and asked to obtain these records, she did 
not thereafter provide VA with these records.  Instead, she 
provided VA with hundreds of page of medical bills from multiple 
facilities.  Therefore, the Board finds that another remand to 
attempt to obtain any outstanding 1966 to 1998 treatment records 
of the Veteran is not required.  See Wood v. Derwinski, 1 Vet. 
App. 190. 192 (1991), Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that "the duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence.").

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the claimant will not be 
prejudiced as a result of the Board proceeding to the merits of 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


The Claim

The appellant alleges the colon cancer that caused the 
cholangiocarcinoma (i.e., cancer of the bile ducts which drain 
bile from the liver into the small intestine.  See Dorland's 
Illustrated Medical Dictionary, p. 316 (28th ed. 1994)) which 
ultimately caused the Veteran's death was due to his exposure to 
Agent Orange while in the Republic of Vietnam.  Specifically, the 
appellant alleges the Veteran set foot in the Republic of Vietnam 
during the Vietnam War era while in the Navy when his ship docked 
in Cam Rahn Bay.  It is also requested that the claimant be 
afforded the benefit of the doubt.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this regard, service connection is also warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  In addition, service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  38 C.F.R. § 3.303(d).  Other specifically 
enumerated disorders, including malignant tumors, will be 
presumed to have been incurred in service if they are manifested 
to a compensable degree within the first year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam war 
(i.e., January 9, 1962, to May 7, 1975), shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he served in the Republic 
of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans, diseases associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: amyloidosis; chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes; 
Hodgkin's disease; Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) but including adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
Ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant schwannoma 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, malignant mesenchymoma, 
malignant granular cell tumor, alveolar soft part sarcoma, 
epithelioid sarcoma, clear cell sarcoma of tendons and 
aponeuroses, extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. 
§ 3.309(e).  

A presumptive cancer that develops as a result of a metastasizing 
non-presumptive cancer may not be service- connected under 
1116(a). See 38 U.S.C.A. § 1113(a) (West 2002); Darby v Brown, 10 
Vet. App. 243 (1997) (the presumption of service connection for 
lung cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also VAOPGCPREC 18-97 
(presumptive service connection may not be established under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(c) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a cancer 
that is not associated with herbicide exposure.)

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   

As to service connection for the cause of the Veteran's death due 
to an already service connected disability, a review of the 
record on appeal reveals that the Veteran was not service 
connected for any disability during his lifetime.  Therefore, 
service connection for the cause of the Veteran's death under 
this theory of entitlement must be denied.

As to service connection for the cause of the Veteran's death due 
a disability that should have been service connected during his 
lifetime, the Board notes that the medical records indicate that 
he was diagnosed as having colon cancer in 1997 and received 
chemotherapy treatment.  They also show that in approximately 
2001 he developed metastatic carcinoma of the liver stemming from 
the original cancer site in the colon diagnosed as 
cholangiocarcinoma.  Subsequent treatment records starting in 
approximately 2003 show his complaints and treatment for 
pancreatic cancer also stemming from the original cancer site in 
the colon.  The May 2003 Certificate of Death lists only 
cholangiocarcinoma as the cause of his death.

As to the presumptions found at 38 C.F.R. § 3.309(e) for diseases 
associated with exposure to certain herbicide agents, service 
personnel records show that the Veteran served on the U.S.S. Pine 
Island from at least November 1964 to August 1966.  Moreover, 
command histories show that the U.S.S. Pine Island, operated out 
of Cam Rahn Bay, Republic of Vietnam in 1965 and 1966.  
Therefore, regardless of whether the Veteran left the ship at 
that time to visit his wounded son as claimed by the appellant or 
just attempted to visit his son who was not available because he 
was out in the field as reported by his son, the Board finds that 
the evidence, both positive and negative, as to whether he 
stepped foot in the Republic of Vietnam is at least in equipoise.  
Under these circumstances, and granting the appellant the benefit 
of any doubt in this matter, the Board finds the Veteran stepped 
foot in the Republic of Vietnam in 1965 and/or 1966.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  Given these dates, 
the Board also finds that he was a Vietnam War era Veteran and is 
entitled the presumptions found at 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  

However, colon cancer, which is noted as the primary site of the 
Veteran's cancer is not among the cancers recognized as being 
related to herbicide exposure.  Further, even if pancreatic 
cancer or cholangiocarcinoma were considered primary sites, these 
cancers are not among the listed cancers recognized as being 
related to herbicide exposure. 38 C.F.R. § 3.309(e).  
Accordingly, service connection for colon cancer, pancreatic 
cancer, and the cholangiocarcinoma that caused his death must be 
denied on a presumptive basis despite the fact that the Veteran 
set foot in the Republic of Vietnam and is a Vietnam War era 
Veteran.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board 
notes that none of the Veteran's cancers (colon cancer, 
pancreatic cancer, and cholangiocarcinoma) which may be 
considered malignant tumors were noted to a compensable level 
within one year of service separation but were noted long after 
service separation.  Accordingly, service connection for colon 
cancer, pancreatic cancer, and the cholangiocarcinoma that caused 
his death must also be denied under these presumptions. 
 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
finds that the Veteran is both competent and credible to report 
on the adverse symptomatology from colon cancer, pancreatic 
cancer, and cholangiocarcinoma that he could see or feel.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  However, service treatment records, including the August 
1966 separation examination, are negative for complaints, 
diagnoses, or treatment for symptoms of or a diagnosis of colon 
cancer, pancreatic cancer, or cholangiocarcinoma.  Furthermore, 
the Board finds the service treatment records, which are negative 
for complaints, diagnoses, or treatment for colon cancer, 
pancreatic cancer, or cholangiocarcinoma while on active duty 
more credible than the appellant's claims that the Veteran had 
problems with these cancers during his service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for colon 
cancer, pancreatic cancer, and cholangiocarcinoma based on in-
service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1966 and the first 
documented of problems with the cancers that caused his death in 
1999 weighs heavily against the appellant's claim.  Put another 
way, the over thirty year gap between the Veteran's discharge 
from active duty and the first evidence of the claimed disorders 
weighs heavily against the appellant's claim.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
appellant, her son, and her representative are competent to give 
evidence about what they see and the Veteran was competent to 
give evidence about what he saw and felt.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, upon 
review of the claim's folders, the Board finds that their 
assertions that the Veteran had the colon cancer, pancreatic 
cancer, and cholangiocarcinoma ever since service separation are 
not credible.  In this regard, their claims are contrary to what 
is found in the in-service and post-service records including the 
August 1966 separation examination and the post-service medical 
records.  In these circumstances, the Board gives more credence 
and weight to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for the claimed disorders 
for over three decades following the Veteran's separation from 
active duty, than these lay claims.  Therefore, entitlement to 
service connection for colon cancer, pancreatic cancer, and 
cholangiocarcinoma based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's colon 
cancer, pancreatic cancer, or cholangiocarcinoma and an 
established injury, disease, or event of service origin including 
his herbicide exposure.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, the April 2010 VA 
examiner opined, after a review of the record on appeal, that it 
is less likely than not that the Veteran's death by colon cancer 
is related to Agent Orange exposure as it is not an accepted 
theory of etiology.  Likewise, the September 2010 VA examiner, 
after a review of the record on appeal, opined the Veteran's 
cancer was less likely as not (less the 50/50 caused by or a 
result of Agent Orange because he died of cholangiocarcinoma and 
there is no established presumptive etiology between exposure to 
Agent Orange and cholangiocarcinoma.  It was also opined that it 
is less likely than not that the cancers this Veteran suffered 
from (i.e., carcinoma of the colon, cholangiocarcinoma, and 
pancreatic cancer) are related directly to service because 
related symptoms occurred much later than his separation from 
military service to have been a cause and effect relationship.  
These opinions are not contradicted by any other medical opinion 
of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

As to the appellant's, her son, and her representative's 
assertions that the claimant's colon and liver cancer were caused 
by his military service, including his in-service exposure to 
herbicides when he stepped foot in the Republic of Vietnam, the 
Board finds that these conditions may not be diagnosed by their 
unique and readily identifiable features because special 
equipment and testing is required to diagnose these cancers and 
therefore the presence of the disorders is a determination 
"medical in nature" and not capable of lay observation.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that these cancers were caused by service are not 
competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  The Board also finds more competent the 
opinions by the medical experts in April and September 2010 than 
these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for colon cancer, pancreatic cancer, and the 
cholangiocarcinoma that caused the Veteran's death is not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for colon 
cancer, pancreatic cancer, and the cholangiocarcinoma that caused 
the Veteran's death despite the fact that the Veteran was exposed 
to herbicides when he stepped foot in the Republic of Vietnam.  
See 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. § 3.303.  

As the record shows that a service connected disease did not 
cause or contribute materially to cause the Veteran's death, the 
Board also finds that entitlement to service connection for the 
cause of his death must be denied.  38 C.F.R. § 3.312.



Although the appellant is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


